       Case 3:18-cv-07548-EDL Document 38 Filed 04/30/19 Page 1 of 11



 1   ORRICK, HERRINGTON & SUTCLIFFE LLP
     ANNETTE L. HURST (SBN 148738)
 2   ahurst@orrick.com
     DANIEL D. JUSTICE (SBN 291907)
 3   djustice@orrick.com
     The Orrick Building
 4   405 Howard Street
     San Francisco, CA 94105-2669
 5   Telephone:    +1 415 773 5700
     Facsimile:    +1 415 773 5759
 6
     DIANA M. RUTOWSKI (SBN 233878)
 7   drutowski@orrick.com
     1000 Marsh Road
 8   Menlo Park, CA 94025
     Telephone:   +1 650 614 7400
 9   Facsimile:   +1 650 614 7401
10   [additional counsel appears on next page]
11

12                                  UNITED STATES DISTRICT COURT

13                             NORTHERN DISTRICT OF CALIFORNIA

14                                     SAN FRANCISCO DIVISION

15

16   WILLIAMS-SONOMA, INC.,                         Case No.: 18-cv-07548-EDL
17                     Plaintiff,                   JOINT CASE MANAGEMENT
                                                    STATEMENT
18          v.
                                                    Date:    May 7, 2019
19   AMAZON.COM, INC.,                              Time:    10:00 a.m.
                                                    Ctrm:    E
20                     Defendant.                   Judge:   Honorable Elizabeth D. Laporte
21
                                                    Complaint Filed:    December 14, 2018
22

23

24

25

26

27

28
                                                                  JOINT CASE MANAGEMENT STATEMENT,
                                                                            CASE NO. 18-CV-07548-EDL
       Case 3:18-cv-07548-EDL Document 38 Filed 04/30/19 Page 2 of 11



 1   MARGARET WHEELER-FROTHINGHAM (Pro Hac Vice)
     mwheeler-frothingham@orrick.com
 2   51 West 52nd Street
     New York, NY 10019-6142
 3   Telephone: +1 212 506 5000
 4   Facsimile: +1 212 506 5151

 5   Attorneys for Plaintiff Williams-Sonoma, Inc.

 6
     DURIE TANGRI LLP
 7   DARALYN J. DURIE (SBN 169825)
     ddurie@durietangri.com
 8   MARK A. LEMLEY (SBN 155830)
     mlemley@durietangri.com
 9   JOSEPH C. GRATZ (SBN 240676)
     jgratz@durietangri.com
10   ALLYSON R. BENNETT (SBN 302090)
     abennett@durietangri.com
11   217 Leidesdorff Street
     San Francisco, CA 94111
12   Telephone: +1 415-362-6666
     Facsimile: +1 415-236-6300
13
     Attorneys for Defendant Amazon.com, Inc.
14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                      JOINT CASE MANAGEMENT STATEMENT,
                                                                CASE NO. 18-CV-07548-EDL
          Case 3:18-cv-07548-EDL Document 38 Filed 04/30/19 Page 3 of 11



 1                CASE MANAGEMENT STATEMENT AND RULE 26(F) REPORT

 2            Pursuant to Federal Rule of Civil Procedure 26(f), Local Rule 16-9, and the Standing

 3   Order For All Judges of the Northern District of California, Plaintiff Williams-Sonoma, Inc.

 4   (“WSI”) and Defendant Amazon.com, Inc. (“Amazon”) (collectively, “the Parties”), by and

 5   through undersigned counsel, jointly submit this Joint Case Management Statement and Rule

 6   26(f) Report.

 7   1.       JURISDICTION AND SERVICE:
 8            This Court has subject matter jurisdiction over WSI’s Patent Act and Lanham Act claims

 9   pursuant to federal question jurisdiction, 28 U.S.C. §§ 1331, 1338. This Court has supplemental
10   jurisdiction over the claims arising under California state law pursuant to 28 U.S.C. § 1367. No

11   issues exist as to personal jurisdiction or venue. WSI served the Complaint and Summons on

12   Amazon (ECF No. 12). Amazon has accepted service of the Complaint and has filed a motion to

13   dismiss certain claims (ECF No. 23). No other parties remain to be served.

14   2.       FACTS:
15            WSI began operating an online storefront under the name WILLIAMS-SONOMA in

16   1999, and it owns federal registrations covering its brand. WSI does not sell its products through

17   Amazon. Despite the fact that WSI does not sell through Amazon, products are advertised,

18   offered for sale, and sold under the WILLIAMS-SONOMA brand on Amazon.com.

19            WSI also sells items under its “west elm” brand, among others, and those items include its
20   ORB chair, for which it also has a design patent (Patent No. D815452), and its SLOPE chair.

21   Among the items Amazon has sold are the “Rivet Modern Upholstered Orb Office Chair” whose

22   design has similarities to that of the west elm ORB chair, and a “Rivet Industrial Slope Top-Grain

23   Leather Swivel Office Chair” whose design has similarities to that of the west elm SLOPE chair.

24   WSI claims trademark rights in the terms ORB and SLOPE.

25            On December 14, 2018, WSI filed a Complaint alleging seven causes of action against

26   Amazon based on the availability of certain items advertised, offered for sale, and sold under the

27   WILLIAMS-SONOMA brand on Amazon.com and Amazon’s sale of the Rivet Modern

28   Upholstered Orb Office Chair and the Rivet Industrial Slope Top-Grain Leather Swivel Office
                                                                    JOINT CASE MANAGEMENT STATEMENT,
                                                    1                         CASE NO. 18-CV-07548-EDL
          Case 3:18-cv-07548-EDL Document 38 Filed 04/30/19 Page 4 of 11



 1   Chair. Those causes of action were for: (1) infringement of the ’452 Patent, (2) federal

 2   trademark infringement and trademark counterfeiting under Section 32(1) of the Lanham Act,

 3   (3) federal trademark dilution of the WILLIAMS-SONOMA mark, (4) unfair competition under

 4   Section 43(A) of the Lanham Act, (5) common law unfair competition/trademark infringement,

 5   (6) dilution under California law, and (7) violation of California unfair competition law (ECF No.

 6   1).

 7            On February 5, 2019, Amazon filed a partial motion to dismiss. WSI opposed the motion

 8   on February 26, 2019, and Amazon filed its reply on March 8, 2018. The Court heard oral

 9   argument on April 2, 2019, and the motion remains under submission.
10            The principal disputed factual issues concern alleged: patent infringement, trademark

11   counterfeiting, trademark infringement, trademark dilution, unfair competition, willfulness, and

12   damages.

13   3.       LEGAL ISSUES:
14            The Parties identify the following disputed points of law at this time:

15                  Whether Amazon has infringed the ’452 Patent (35 U.S.C. § 271);

16                  Whether Amazon has used a counterfeit of WSI’s registered WILLIAMS-

17                   SONOMA service mark in connection with online retail services (15 U.S.C. §

18                   1114(1));

19                  Whether Amazon has used the WILLIAMS-SONOMA mark in a manner likely to
20                   cause confusion as to the affiliation, connection, or association between Amazon

21                   and WSI, or as to the origin, sponsorship, or approval of the sale of WSI’s goods,

22                   retail services, or commercial activities via Amazon.com (15 U.S.C. § 1125(a));

23                  Whether Amazon has used the WILLIAMS-SONOMA mark in a manner that has

24                   diluted the mark (15 U.S.C. § 1125(c); Cal. Bus. & Prof. Code § 14200 et seq.);

25                  Whether Amazon has infringed any rights of WSI in SLOPE and ORB, which

26                   WSI claims are common law trademarks;

27                  Whether Amazon has engaged in unfair competition (15 U.S.C. § 1125(a); Cal.

28                   Bus. Prof. Code § 17200, et seq.);
                                                                      JOINT CASE MANAGEMENT STATEMENT,
                                                     2                          CASE NO. 18-CV-07548-EDL
          Case 3:18-cv-07548-EDL Document 38 Filed 04/30/19 Page 5 of 11



 1                   Whether Amazon’s actions were willful;

 2                   Whether WSI is entitled to compensation for any proven trademark counterfeiting,

 3                    trademark infringement, trademark dilution, patent infringement, or unfair

 4                    competition, and if so, the amount;

 5                   Whether WSI is entitled to injunctive relief (15 U.S.C. § 1116; 35 U.S.C. § 283);

 6                   Whether any Party is entitled to statutory damages for use of a counterfeit mark,

 7                    treble damages, attorneys’ fees, and costs, and if so, the amount (15 U.S.C. § 1117;

 8                    35 U.S.C. § 285).

 9   4.       MOTIONS:
10            On February 5, 2019, Amazon filed a motion to dismiss WSI’s Complaint (ECF No. 23).

11   The motion was heard on April 2, 2019 (ECF No. 30). The motion is currently pending before

12   the Court. There are no other prior or pending motions. The Parties anticipate filing motions for

13   summary judgment and/or summary adjudication after discovery in accordance with the proposed

14   case schedule.

15   5.       AMENDMENT OF PLEADINGS:
16            WSI expects to amend its Complaint to add claims for infringement of at least U.S. Patent

17   No. D836,823 and U.S. Patent No. D836,822, pursuant to 35 U.S.C. § 271. Both patents issued

18   after WSI filed its Complaint. The Parties propose a deadline of thirty days to amend the

19   Complaint after the Court enters its order ruling on Amazon’s motion to dismiss, but this proposal
20   is not intended to supersede any deadlines to amend set by Court order on the motion.

21   6.       EVIDENCE PRESERVATION:
22            The Parties have reviewed the Guidelines Relating to the Discovery of Electronically

23   Stored Information and the Checklist for ESI Meet and Confer and hereby certify that they have

24   met and conferred pursuant to Fed. R. Civ. P. 26(f) regarding reasonable and proportionate steps

25   taken to preserve evidence relevant to the issues reasonably evident in this action. Each Party

26   represents that it has instituted reasonable document retention procedures so as to maintain any

27   relevant documents, electronic or otherwise, or any other relevant electronically recorded

28   material, until this dispute is resolved. The Parties have agreed to metadata fields to be produced
                                                                     JOINT CASE MANAGEMENT STATEMENT,
                                                     3                         CASE NO. 18-CV-07548-EDL
          Case 3:18-cv-07548-EDL Document 38 Filed 04/30/19 Page 6 of 11



 1   with ESI. The Parties are not aware of any other particular ESI issues that may arise in this case,

 2   but will address those to the Court if they do arise and cannot be resolved by the Parties.

 3   7.       DISCLOSURES:
 4            WSI and Amazon agree to exchange initial disclosures pursuant to Federal Rule of Civil

 5   Procedure 26(a) on April 30, 2019.

 6   8.       DISCOVERY:
 7            The Parties have not yet served discovery requests. The Parties anticipate the scope of

 8   discovery will encompass the factual and legal issues identified in Sections 2 and 3 above, and the

 9   requested relief identified in Section 11 below, including all related, ancillary, and subsidiary
10   factual and legal issues and matters.

11            The Parties have alternate proposals regarding the number of depositions needed:

12                   WSI anticipates needing to take early 30(b)(6) depositions to discover how

13                    Amazon generates, configures, and displays content on the Amazon platform and

14                    in its advertising as well as how Amazon develops its own private label products.

15                    Understanding how the Amazon platform operates at the outset will facilitate

16                    discovery into the substantive aspects of this case. Given the complexity of this

17                    case and the causes of action involved, WSI believes that it will need four days of

18                    30(b)(6) testimony beyond the ten depositions provided under the Rules to

19                    conduct effective discovery. WSI proposes that the Fed. R. Civ. Proc.
20                    30(a)(2)(a)(i) ten-deposition limit apply only to fact witnesses, and that in

21                    addition, each Party may take four days of Fed. R. Civ. Proc. 30(b)(6) depositions.

22                   Amazon disagrees and proposes that each Party may take two days of Fed. R. Civ.

23                    Proc. 30(b)(6) depositions and that the Fed. R. Civ. Proc. 30(a)(2)(a)(i) ten-

24                    deposition limit still apply.

25            The Parties agree to a limit of 30 interrogatories per side in light of the need to serve

26   contention interrogatories relating to the patent claim.

27            The Parties otherwise agree to abide by the limitations on discovery as set forth by the

28   Federal Rules of Civil Procedure.
                                                                       JOINT CASE MANAGEMENT STATEMENT,
                                                      4                          CASE NO. 18-CV-07548-EDL
          Case 3:18-cv-07548-EDL Document 38 Filed 04/30/19 Page 7 of 11



 1            The Parties have agreed to use the Northern District of California’s “Model Protective

 2   Order for Litigation Involving Patents, Highly Sensitive Confidential Information and/or Trade

 3   Secrets,” which they intend to revise and submit by May 7, 2019.

 4            The Parties are considering the Northern District of California’s “Model Stipulated Order

 5   Re Discovery of Electronically Stored Information.”

 6            There are no discovery disputes at this time.

 7   9.       CLASS ACTION:
 8            This litigation is not a class action.

 9   10.      RELATED CASES:
10            There are no related cases to this litigation.

11   11.      RELIEF:
12            WSI respectfully requests that the Court enter judgment in its favor and award the

13   following relief:

14                   Judgment that Amazon willfully infringed the ’452 patent;

15                   Judgment that Amazon has willfully infringed and counterfeited WSI’s registered

16                    WILLIAMS-SONOMA Mark;

17                   Judgment that Amazon has diluted WSI’s famous WILLIAMS-SONOMA Mark;

18                   Judgment that Amazon has committed unfair competition in violation of the

19                    Lanham Act and state law;
20                   Judgment that Amazon has committed common law trademark infringement in

21                    violation of the Lanham Act and state law;

22                   Judgment that Amazon has committed false endorsement in violation of the

23                    Lanham Act;

24                   Judgment that Amazon has competed unfairly with WSI in violation of WSI’s

25                    rights under California law;

26                   A permanent injunction enjoining Amazon from making, using, selling, or

27                    offering to sell its infringing goods;

28                   A permanent injunction enjoining Amazon from using the WILLIAMS-
                                                                     JOINT CASE MANAGEMENT STATEMENT,
                                                       5                       CASE NO. 18-CV-07548-EDL
       Case 3:18-cv-07548-EDL Document 38 Filed 04/30/19 Page 8 of 11



 1                   SONOMA mark in conjunction with its online retail services and otherwise

 2                   infringing or diluting WSI’s marks;

 3                  Damages, exemplary damages and disgorgement of profits in an amount to be

 4                   proven at trial;

 5                  Enhancement of damages including treble damages required to be awarded for

 6                   trademark counterfeiting;

 7                  Statutory damages of up to $2,000,000 per counterfeit mark per type of goods

 8                   sold by Amazon.

 9                  A declaration that this is an exceptional case;
10                  Full costs, attorneys’ fees, and pre- and post-judgment interest to the full extent

11                   permissible by law; and

12                  Such other and further relief as the Court deems just and proper.

13          Amazon does not seek monetary damages at this time. It reserves the right to respond to

14   any damages calculation WSI may present.

15   12.    SETTLEMENT AND ADR:
16          In accordance with ADR Local Rule 3-5, counsel for the Parties met and conferred

17   regarding ADR options on April 16, 2019. WSI indicated its preference for a magistrate judge.

18   Amazon wishes to defer a decision on whether to proceed before a magistrate judge or a private

19   mediator until later in the case, when the scope of WSI’s claims and the issues in this litigation
20   become clearer. The scope of WSI’s claims and issues in this case cannot be determined with any

21   specificity now, because Amazon’s motion to dismiss is pending, and WSI has indicated it

22   intends to amend its Complaint.

23   13.    CONSENT TO MAGISTRATE JUDGE FOR ALL PURPOSES:
24          The Parties have consented to Magistrate Judge Laporte to conduct all proceedings

25   including trial and entry of judgment (ECF Nos. 20 & 21).

26   14.    OTHER REFERENCES:
27          The Parties do not believe the case is suitable for reference to binding arbitration, a special

28   master, the Judicial Panel on Multidistrict Litigation, or any other reference.
                                                                       JOINT CASE MANAGEMENT STATEMENT,
                                                    6                            CASE NO. 18-CV-07548-EDL
       Case 3:18-cv-07548-EDL Document 38 Filed 04/30/19 Page 9 of 11



 1   15.      NARROWING OF ISSUES:

 2            The Parties do not presently believe that the issues can be narrowed by suggestions to

 3   expedite the presentation of evidence at trial or bifurcate of issues, claims, or defenses.

 4   16.      EXPEDITED TRIAL PROCEDURES:

 5            The Parties do not presently believe that this case can be handled on an expedited basis

 6   with streamlined procedures.

 7   17.      SCHEDULING:

 8            The Parties propose two alternate case schedules:

 9                                         WSI’s Proposed                   Amazon’s Proposed
      Event
                                           Completion Date                  Completion Date
10    Rule 26(a)(1) disclosures            April 30, 2019                   Same
      Initial CMC                          May 7, 2019                      Same
11
      Fact Discovery Cutoff                February 10, 2020                Same
12    Exchange of Initial Expert           February 28, 2020                March 13, 2020
      Reports
13
      Exchange of Rebuttal Expert          March 27, 2020                   April 10, 2020
14    Reports
      Expert Discovery Cutoff              April 10, 2020                   May 1, 2020
15
      Filing of MSJs                       April 17, 2020                   May 29, 2020
16    Filing of Objection to MSJs          May 8, 2020                      June 26, 2020
      Filing of Reply ISO MSJs             May 20, 2020                     July 17, 2020
17
      MSJ Hearing                          June 9, 2020                     August 4, 2020
18    Pretrial Conference                  June 23, 2020                    August 25, 2020
      Trial Date                           July 6, 2020                     September 14, 2020
19
20

21   18.      TRIAL:
              WSI has made a demand for a jury trial. The Parties anticipate that trial will last 10 court
22
     days, not counting jury selection.
23

24   19.      DISCLOSURE OF NON-PARTY INTERESTED ENTITIES OR PERSONS:
              The Parties have both filed their Certification of Interested Entities or Persons as required
25
     by Civil Local Rule 3-15. Plaintiff WSI represented that it does not have a parent corporation and
26
     that BlackRock, Inc., a publicly held corporation, owns ten percent (10%) or more of WSI’s
27
     stock. Amazon represented that it does not have a parent corporation and no publicly held
28
                                                                       JOINT CASE MANAGEMENT STATEMENT,
                                                      7                          CASE NO. 18-CV-07548-EDL
      Case 3:18-cv-07548-EDL Document 38 Filed 04/30/19 Page 10 of 11



 1   corporation owns ten percent (10%) or more of Amazon’s stock.

 2   20.    PROFESSIONAL CONDUCT:
 3          All attorneys of record have reviewed the Guidelines for Professional Conduct for the

 4   Northern District of California.

 5   21.    OTHER:
 6          There are no other issues to report at this time.

 7

 8
     Dated: April 30, 2019                              ORRICK, HERRINGTON & SUTCLIFFE LLP
 9
10                                                      By:            /s/ Diana M. Rutowski
                                                                       DIANA M. RUTOWSKI
11
                                                              Attorney for Plaintiff Williams-Sonoma, Inc.
12

13

14           I, Diana Rutowski, am the ECF user whose ID and password are being used to file this
     Joint Case Management Statement. In compliance with General Order 45, X.B., I hereby attest
15   that Joseph C. Gratz has concurred in this filing.

16

17   Dated: April 30, 2019                              DURIE TANGRI LLP

18
                                                        By:             /s/ Joseph C. Gratz
19                                                                        JOSEPH C. GRATZ
20                                                              Attorney for Defendant Amazon.com, Inc.
21

22

23

24

25

26

27

28
                                                                       JOINT CASE MANAGEMENT STATEMENT,
                                                    8                            CASE NO. 18-CV-07548-EDL
      Case 3:18-cv-07548-EDL Document 38 Filed 04/30/19 Page 11 of 11



 1                                       CERTIFICATE OF SERVICE

 2           I, Diana Rutowski, certify that on the 30th day of April 2019, I caused the foregoing

 3   document to be electronically transmitted to the Clerk of the Court using the ECF System for filing

 4   and transmittal of a Notice of Electronic Filing to the ECF registrants and attorneys of record in

 5   this case.

 6
                                                                      /s/ Diana M. Rutowski
 7                                                                   DIANA M. RUTOWSKI
 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                                   JOINT CASE MANAGEMENT STATEMENT,
                                                   9                         CASE NO. 18-CV-07548-EDL
